department of the treasury int ernal revenue service washington d c number release date cc pa cbs br2mascott gl-115666-01 u i l dollar_figure date memorandum for associate area_counsel sb_se laguna niguel from joseph w clark senior technician reviewer branch collection bankruptcy summonses subject advisory opinion-refund of offer deposits in bankruptcy this memorandum responds to a request for advice received from your office on date you have asked us to consider whether the service must refund a deposit it received in connection with a taxpayer’s offer_in_compromise when the taxpayer files chapter bankruptcy before the service has acted upon the offer in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent this writing may contain privileged information issue when a taxpayer with a pending offer_in_compromise files chapter bankruptcy must the service return the deposit it received in connection with the offer conclusion when the taxpayer files chapter bankruptcy the offer becomes nonprocessable unless the taxpayer has signed form_3040 authorizing the service to apply the deposit to tax_liabilities the service must refund the deposit to the taxpayer upon the bankruptcy filing discussion as a rule once a taxpayer files a bankruptcy petition any related and pending offer to compromise becomes unprocessable see i r m sec_7809 of the internal_revenue_code establishes a deposit fund account to hold sums offered in compromise and provides that upon acceptance of such offer_in_compromise the amount so accepted shall be withdrawn from the deposit account and deposited into the treasury as collections upon rejection sec_7809 requires the service to refund the deposit to the maker of the offer sec_301_7122-1t g provides that s ums submitted with an offer to compromise are considered deposits and will not be applied to the liability until the offer is accepted unless the taxpayer provides written authorization for application of the payments if an offer to compromise is determined to be nonprocessable any amount tendered with the offer will be refunded without interest the regulation further allows that refund is not required if the taxpayer has agreed in writing that amounts tendered pursuant to the offer may be applied to the liability for which the offer was submitted accordingly item c of form_656 notifies the taxpayer that i f the irs rejects or returns the offer the irs will return any amount_paid with the offer if i we agree in writing irs will apply the amount_paid with the offer to the amount owed by signing form_3040 the taxpayer may authorize the service to apply an offer_in_compromise deposit to outstanding tax_liability the internal_revenue_manual also requires return of the deposit in such situations i r m states that the service should request the taxpayer to sign form_3040 authorizing application of the deposit to outstanding liabilities in the event the offer is not accepted however i f the taxpayer does not authorize application of the deposit the deposit must be refunded to the taxpayer emphasis in original further i r m relating to the disposition of deposits received with unprocessable offers in compromise provides d eposits received with offers that are not processable must be returned to the taxpayer and that the employee making the determination is responsible for sending the deposit back to the taxpayer in light of language in the code the regulations and the i r m the service has made a policy decision to return any funds submitted with an offer when it becomes nonprocessable thus unless the taxpayer has signed a form_3040 authorizing application of the deposit to tax_liabilities the service should refund the deposit when a taxpayer has filed bankruptcy rendering the offer nonprocessable if you have any further questions please contact the attorney assigned to this matter at
